Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-16, in the reply filed on 9/1/2022 is acknowledged.  The traversal is on the ground(s) that there would be no serious search and/or examination burden present if the restriction were not required.  This is not found persuasive. Elected claims 1-16 require searches for words along the lines of: “ring”, “struts”, “funnel”, “taper”, which are not required by the method claims. Non-elected claim 17 requires search for words along the lines of: “retracting”, “advancing”, “crossing”, “arterial”. which are not required by the apparatus claims. The examination burden is also not limited exclusively to a prior art search but also includes that effort required to apply the art by making and discussing all appropriate grounds of rejection. Multiple inventions, such as those in the present application, normally require additional reference material and further discussion for each additional invention examined. Concurrent examination of multiple inventions would thus typically involve a significant burden even if all searches were coextensive. Therefore, the search and examination of the apparatus and method are indeed different and burdensome.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 6 is objected to because of the following informalities:  
In line 2, “state, wherein the” should read “state, .  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes “the elongated flexible delivery wire” in line 9, which lacks antecedent basis. As best understood, “the elongated flexible delivery wire” should read “the elongated flexible delivery member” (in view of line 7 of claim 1) and has been thus treated for purposes of claim interpretation.
Claim 1 includes “the lumen of the sealing tube” in line 11 which lacks antecedent basis (both for the lumen of the sealing tube and the sealing tube itself). As best understood, the sealing tube appears to be one and the same as the later introduced “fluid-impermeable flexible tube” and is being thus treated for the purposes of claim interpretation. It appears that the limitation “an aspiration source configured to……. open distal mouth;” should be moved to the end of the claim since it references elements introduced later in the claim.
Claim 1 includes “the open distal mouth” in line 11 which lacks antecedent basis. It is noted that “an open distal mouth” is introduced later in the claim (line 19). It appears that these are one and the same and are being thus treated. Claims 2-9 are rejected by virtue of their dependence from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-11 and 14 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Sirhan (US 2022/0125450). All disclosure of Sirhan relied upon in the rejection is supported in Provisional application No. 62/876,376.  Sirhan discloses a system for retrieving an obstruction in a blood vessel, the system comprising an outer catheter (sheath similar to 282: see [0012]) comprising a lumen therethrough, and a clot retrieval device (fig. 50) disposed within the outer catheter and translatable through the lumen of the outer catheter ([0012]). The clot retrieval device comprises an elongate flexible member (501) comprising a distal end, an expandable framework (500) configured to engage the obstruction, expandable from a collapsed delivery configuration to an expanded configuration (“self-expanding scaffold 500”; [0313])), the expandable framework comprising a proximal portion affixed to the distal end of the elongated flexible member and a tubular portion extending distally from the proximal portion, the tubular portion comprising an elongated tubular shape when the expandable framework is in the expanded configuration, and the proximal portion tapering proximally from the tubular portion to the distal end of the flexible member when the expandable framework is in the expanded configuration, and a fluid-impermeable membrane (502) affixed to the proximal portion of the expandable framework ([0302] – coated to eliminate porosity; see also [0196] – generates fluid impermeable lumen), the membrane comprising a funnel shape when the expandable framework is in the expanded configuration. 

    PNG
    media_image1.png
    262
    501
    media_image1.png
    Greyscale

Regarding claim 11, a majority of the tubular portion of the framework comprises cell openings sized to pass through the obstruction when the expandable framework expands from the collapsed delivery configuration to the expanded configuration (fig. 50; [0016], [0048], [0313]-[0314]). 
Regarding claim 14, the tubular portion is expandable to circumferentially oppose a lumen of a blood vessel when the expandable framework is in the expanded configuration.
Claim(s) 10 and 12-14 is/are rejected under 35 U.S.C. 102a1as being anticipated by Krolik (US 2010/0268265). Krolik discloses a system for retrieving an obstruction in a blood vessel, the system comprising an outer catheter (34) comprising a lumen therethrough, and a clot retrieval device (40) disposed within the outer catheter and translatable through the lumen of the outer catheter (fig. 1-2c). The clot retrieval device comprises an elongate flexible member (29) comprising a distal end, an expandable framework (42a,42b,50) configured to engage the obstruction, expandable from a collapsed delivery configuration to an expanded configuration (fig. 2a-2c), the expandable framework comprising a proximal portion (42b) affixed to the distal end of the elongated flexible member and a tubular portion (50) extending distally from the proximal portion, the tubular portion comprising an elongated tubular shape when the expandable framework is in the expanded configuration (fig. 1), and the proximal portion (42b) tapering proximally from the tubular portion to the distal end of the flexible member when the expandable framework is in the expanded configuration, and a fluid-impermeable membrane (non-porous covering, not illustrated, but disclosed in [0043]) affixed to the proximal portion of the expandable framework, the membrane comprising a funnel shape (since membrane is placed over the baskets, it follows funnel shape of basket 42b) when the expandable framework is in the expanded configuration. 
Regarding claim 12, the framework further comprises a closed distal end (formed by basket 42a) extending distally from the tubular portion (50) and radially inward to a central axis of the tubular portion (at end 48a; see fig. 1 and [0035]).
Regarding claim 13, the outer catheter is now being considered catheter (80), the system further comprises a microcatheter (34; which is considered a microcatheter as it is smaller than 80, which may be a microcatheter – [0055]; see fig. 2a) sized to traverse the lumen of the outer catheter, wherein the expandable framework is sized to traverse a lumen of the microcatheter (34) when the expandable framework is in the collapsed delivery configuration (figs. 2a-2e).
Regarding claim 14, the tubular portion is expandable to circumferentially oppose a lumen of a blood vessel when the expandable framework is in the expanded configuration. In particular, the tubular portion (50) apposes a portion of the circumference of the blood vessel’s lumen located at the top of the lumen when positioned as viewed in fig. 2c.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vale et al. (US 2017/0105743) in view of Adams et al. (US 2007/0213765). Vale discloses a system for retrieving an obstruction in a blood vessel, the system comprising an outer catheter (7/31) comprising a lumen therethrough, the lumen comprising a circumference, and a clot retrieval device (4/25/30) positioned within, and translatable through the lumen of the outer catheter. The clot retrieval device comprises an elongate flexible delivery member (21) comprising a distal end, an expansile tube (portion near 24/34, positioned within 31 in fig. 5) comprising a lumen therethrough, the expansile tube affixed to the distal end of the elongated flexible delivery wire, and an expansile funnel (portion near 25/35 positioned distal of 31 in fig. 5) affixed to the expansile tube. The funnel is expandable from a collapsed delivery state (fig. 4) in which the funnel is sized to traverse the lumen of the outer catheter to an expanded deployed state (fig. 5) in which the funnel comprises an outer circumference greater than the circumference of the lumen of the outer catheter. The funnel comprises a relatively non-porous flexible tube (27; membrane may be relatively non-porous to prevent significant passage of blood as per [0196], see also [0194]) comprising a lumen therethrough, the lumen of the flexible tube in communication with the lumen of the expansile tube, an open distal mouth (22) disposed at a distal end of the flexible tube, a first ring of struts (noting frame 25 can comprise a laser-cut tube; see examiner-annotated figure below)) disposed approximate the distal mouth, the first ring of struts affixed to the flexible tube and structurally supported by the flexible tube, and a second ring of struts disposed in a proximal direction in relation to the first ring of struts, the second ring of struts affixed to the flexible tube and structurally supported by the flexible tube. An aspiration source ([0187], [0189] -syringe or vacuum pump) is configured to apply suction through the lumen of the catheter, the lumen of the expansile tube (see 35 USC 112b rejection above) and the open distal mouth.

    PNG
    media_image2.png
    278
    439
    media_image2.png
    Greyscale

Vale does not expressly disclose that the relatively non-porous flexible tube (membrane 27), which blocks any significant blood flow according to Vale, is fluid-impermeable. 
Adams discloses another system for retrieving an obstruction in a blood vessel that includes a clot retrieval device comprising an elongate flexible delivery member, expansile tube, and expansile funnel (figs. 2a-2c, 7a). Like the prior art of Vale, the funnel comprises a supporting frame (e.g., 71) and a flexible tube (72) attached to the frame. According to Adams, the flexible tube is fluid-impermeable ([0076]) and seals against the vessel wall and the inside of the outer catheter (abstract). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Vale to include a fluid-impermeable flexible tube as taught by Adams in place of the relatively non-porous flexible tube disclosed by Vale because such a modification can be considered a substitution of one flexible tube that covers an expandable framework and forms a seal with a vessel and outer catheter for another, wherein the results are predictable and there is a reasonable expectation of success. 
Regarding claim 2, Vale fails to expressly disclose wherein, between the first ring of struts and the second ring of struts, the flexible tube is configured to provide the sole structural support of the expansile funnel. Instead, the framework of Vale comprising the rings of struts is continuous along the entire length of the funnel. Adams teaches that the clot retrieval device may comprise first and second rings of struts (68e, 69e; fig. 6E), wherein between the first and second ring of struts, the flexible tube (61a) is configured to provide the sole structural support of the expansile funnel (i.e., there are no struts or other framework supporting the membrane in the space between the two rings of struts).  It would have been obvious to one of ordinary skill in the art to have modified the expansile funnel of Vale to comprise a first ring of struts spaced apart from a second ring of struts as taught by Adams in place of the strut configuration of Vale because such a modification is a substitution of one known support structure of an expansile funnel for another wherein the results are predictable (i.e., funnel that self-expands into sealing engagement with the vessel wall) and one skilled in the art would have a reasonable expectation of success.
Regarding claim 3, when the expansile funnel is in the expanded deployed state, approximately half of the clot retrieval device (e.g., wire 21 and proximal half of expansile tube – see fig. 5, which is considered half of the elements making up the device, wherein the other half would be distal half of expansile tube and the funnel) is positioned axially along a longitudinal axis within the lumen of the outer catheter. This is consistent with the application’s interpretation of “half” of the clot retrieval device since the entire flexible delivery member of the instant application (which is claimed as part of the clot retrieval device) is within the outer catheter’s lumen and therefore much more than half of the length of the clot retrieval device is within the lumen of the outer catheter.
Regarding claim 4, when the expansile funnel is in the expanded deployed state, the expansile tube (portion near 34 within catheter 31) is positioned within the outer catheter and forms a seal against the lumen of the outer catheter (see fig. 5; [0201] of Vale).
Regarding claim 5, see fig. 4 of Vale.
Regarding claim 6, in the expanded deployed state, the funnel is expandable to circumferentially appose a lumen of the blood vessel (fig. 5 of Vale).
Regarding claim 7, the fluid-impermeable flexible tube (polyurethane member 27) is stitched and/or adhered to the first and second ring of struts ([0200], [0196] – dip-coated directly onto frame is considered adhered to struts of Vale).
Regarding claim 8, the fluid-impermeable flexible tube comprises flexible polymer material ([0052] of Adams).
Regarding claim 9, see fig. 4 of Vale. 
Regarding claim 10, Vale discloses a system for retrieving an obstruction in a blood vessel, the system comprising an outer catheter (7/31) comprising a lumen therethrough, and a clot retrieval device disposed within the outer catheter and translatable through the lumen of the outer catheter. The clot retrieval device comprises an elongate flexible member (21) comprising a distal end, an expandable framework (25) configured to engage the obstruction, expandable from a collapsed delivery configuration to an expanded configuration (figs. 3-5), the expandable framework comprising a proximal portion (see examiner-annotated figure below) affixed to the distal end of the elongated flexible member and a tubular portion extending distally from the proximal portion, the tubular portion comprising an elongated tubular shape when the expandable framework is in the expanded configuration, and the proximal portion tapering proximally from the tubular portion to the distal end of the flexible member when the expandable framework is in the expanded configuration, and a relatively non-porous membrane (27; membrane may be relatively non-porous to prevent significant passage of blood as per [0196], see also [0194]) affixed to the proximal portion of the expandable framework, the membrane comprising a funnel shape (note taper in proximal portion) when the expandable framework is in the expanded configuration. 

    PNG
    media_image3.png
    304
    438
    media_image3.png
    Greyscale

Vale does not expressly disclose that the relatively non-porous flexible tube (membrane 27), which blocks any significant blood flow according to Vale, is fluid-impermeable. 
Adams discloses another system for retrieving an obstruction in a blood vessel that includes a clot retrieval device comprising an elongate flexible delivery member, expansile tube, and expansile funnel (figs. 2a-2c, 7a). Like the prior art of Vale, the funnel comprises a supporting frame (e.g., 71) and a flexible tube (72) attached to the frame. According to Adams, the flexible tube is fluid-impermeable ([0076]) and seals against the vessel wall and the inside of the outer catheter (abstract). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Vale to include a fluid-impermeable flexible tube as taught by Adams in place of the relatively non-porous flexible tube disclosed by Vale because such a modification can be considered a substitution of one flexible tube that covers an expandable framework and forms a seal with a vessel and outer catheter for another, wherein the results are predictable and there is a reasonable expectation of success. 
Regarding claim 14, the tubular portion is expandable to circumferentially appose a lumen of the blood vessel when the expandable framework is in the expanded configuration (fig. 1, 3 and 5 of Vale).
Regarding claim 15, when the expandable framework (25) is in the expanded configuration, the fluid impermeable membrane (27) comprises a first outer circumference approximately equal to an inner circumference of the lumen of the outer catheter (7/31), and a second outer circumference approximately equal to an inner circumference of the blood (32) (as understood in view of fig. 5).
Regarding claim 16, when the framework is in the expanded configuration, at least
a portion of the proximal portion of the expandable framework is positioned within the lumen of the outer catheter (7/31) providing an outward force to the lumen of the outer catheter (see fig. 5) and the force is effective to create a fluid impermeable seal between the fluid-impermeable membrane and the lumen of the outer catheter ([0150]-[0151], [0187] of Vale). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 9/23/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771